Citation Nr: 1507528	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  96-46 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as due to failure to provide proper care by a Department of Veterans Affairs (VA) facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, with additional subsequent service in the Army Reserves through 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  During the pendency of this appeal, the Veteran relocated to California, and her file was transferred to the Los Angeles RO. 

In November 1997, the Veteran testified at a formal RO hearing before a Decision Review Officer.  In August 2004, she testified before a Veterans Law Judge (VLJ) who has since retired from the Board.  The Veteran subsequently requested another Board hearing via videoconference, and she testified at such a hearing before the undersigned VLJ in December 2011.  A transcript of each hearing is of record.

The Board previously remanded this appeal in October 2004, May 2006, August 2009, February 2012, and October 2013 for development and due process considerations.  Unfortunately, the case must again be remanded due to failure to comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   The claims file is now entirely contained in VA's electronic processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As directed in the prior remand, the AOJ requested copies of the Veteran's service personnel records and dates of active service in the Army Reserves after June 1978, as well as any service treatment records or periodic evaluations for this period, in a January 2014 letter to the Army Human Resources Command, Army Reserve Components.  Only service personnel records and leave and earning statements were received in response, however, and there is no indication that service treatment records after June 1978 are not available.  Rather, a February 2014 response from the Defense Finance and Accounting Service (DFAS) indicates that they had provided the documents they were able to retrieve, and the letter identified other facilities that could be contacted to obtain other records required.  It appears that this letter pertains to personnel records, retirement points, or leave and earnings statements.  It does not appear that the AOJ made any further attempts to obtain the Veteran's outstanding service treatment records, to include through a request to the National Personnel Records Center (NPRC).  Accordingly, this remand directive was not completed, and VA has not satisfied its duty to assist.  

The Veteran has also indicated, including in an April 2014 letter, that she received treatment at the Erie, Pennsylvania, VA center while on and off duty from June 1978 forward.  As noted in the prior remand, the current evidence includes VA treatment records dated from 1979 to 1980 and from 1991 forward, as well as identified private records concerning the Veteran's claim, but no medical evidence from 1980 through 1991.  As the Veteran has claimed that she had fibroids and symptoms during that time, leading to the need for a hysterectomy in 1994 and subsequent residuals, any service treatment records or VA treatment records during that period could contain relevant information.  As such, the AOJ should also attempt to obtain copies of any outstanding VA treatment records from June 1978 forward, and particularly from 1980 through 1991.

Additionally, there is no indication in VA's electronic claims processing system that the AOJ responded to the Veteran's assertion in June 2013 statement that she was denied access to her claims file and pertinent medical records, including service treatment records dated from 1977 to 1978, during various VA examinations.  This action was also directed previously, and should be accomplished upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary attempts to obtain copies of any outstanding service treatment records for the Veteran's Army Reserves service from 1978 to 1994.  Requests should be made to the appropriate agencies and records repositories, including but not limited to the NPRC, directly to the Reserves, or to any appropriate facility as indicated in the February 2014 response from DFAS. 

2.  Request copies of any outstanding VA treatment records for the Veteran from Erie, Pennslyvania, from 1978 through 1994, particularly from 1980 through 1991.  

3.  All requests and responses for the above records should be documented in the claims file, and requests should continue until a determination is made that the records sought do not exist or further efforts would be futile.  Any records received should be associated with the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records and the efforts taken, and allowed an opportunity to provide them.

4.  Respond as appropriate to the Veteran's request for copies of records as indicated in her June 2013 statement, and document such action in the claims file.

5.  If any additional medical evidence is obtained, request another medical opinion regarding the elements of the Veteran's claim for benefits under § 1151.  A complete rationale must be provided for any opinion offered, which should be consistent with an accurate factual history and consideration of the entire claims file, including but not limited to the May 2013 specialist's medical opinion.  The Veteran's competent lay evidence as to her observable symptoms and treatment should be considered, and a reason must be provided if any lay statements are rejected.

6.  After completing the above to the extent possible, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow an appropriate time for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

